Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 3/23/21 has been entered. Claims 1-18 remain pending, with claims 8-18 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Winer (US 5937612).
Regarding claim 1, Winer teaches a tile material comprising a substrate (figure 1 #22) defining a first surface (20) and a second surface (24) opposite the first surface and the second surface is secured to a support surface (23). Winer further teaches that a protective coating (exterior layer) (25) is coated onto the first surface of the substrate. 

Regarding claim 2, Winer teaches that the exterior layer (25) is a protective coated layer (surface coating) (column 4 lines 18-22).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winer (US 5937612) in view of Stockton (US 9297167) and in further view of Wallner (US 2004/0126602).
Regarding claims 3 and 7, the teachings of Winer are disclosed above.
Winer does not teach that the substrate comprises magnesium oxide.
Stockton, drawn to the field of tile materials, teaches that it is known for a tile substrate to comprise magnesium oxide (column 3 lines 45-51).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Winer such that the substrate contains magnesium oxide as taught by Wallner as doing such would provide the tile with fire resistance (paragraph 66). It would have been obvious to include magnesium oxide at any location in order to make the substrate fire resistant, including the substrate in Winer, as this is a duplication of parts and would not produce any new or unexpected results.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winer (US 5937612) in view of Stockton (US 9297167).
Regarding claim 5, the teachings of Winer are disclosed above. Winer also teaches that grout is used to compensate for irregularities between tiles (column 1 lines 40-42).
Winer does not teach that grout is in the recessed portions of the tile.
Stockton teaches that grout is in the recessed portions of the tile (column 1 lines 46-47).
.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winer (US 5937612) in view of Wallner (US 2004/0126602).
Regarding claim 6, the teachings of Winer are disclosed above.
Winer does not teach that the exterior layer comprises a water resistant material.
Wallner, drawn to the field of making tile products, teaches that a veneer surface can be applied to a substrate giving it water resistant properties (paragraph 22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Winer such that the coating layer provides water resistance as taught by Wallner as doing such protect the product thus making it suitable in a variety of different applications (paragraph 22).


Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.
	Applicant argues on page 4 of the Remarks that Winer does not teach that recesses extend into the tile material itself of the first surface of the substrate.
	In response to applicant’s argument, it is noted that the entirety of the first surface is considered as one surface in Winer, not multiple individual section. Therefore when taken as a whole, there are recesses between portions of the first surface.

	Applicant argues on pages 5-7 of the Remarks that the dependent claims are allowable.
	In response to applicant’s argument, it is noted that all claims stand rejected for the reasons disclosed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748